Citation Nr: 0203126	
Decision Date: 04/05/02    Archive Date: 04/11/02

DOCKET NO.  99-04 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for vertigo.

2.  Entitlement to an initial compensable evaluation for 
residuals of a fracture of the left orbit and maxillary bone.


REPRESENTATION

Veteran represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran had active service from December 1966 to 
September 1970.  His claim comes before the Board of 
Veterans' Appeals (Board) on appeal from an April 1998 rating 
decision, in which the Department of Veterans Affairs (VA) 
Regional Office in Buffalo, New York (RO), granted service 
connection for post-traumatic stress disorder (PTSD) and 
assigned that disability an evaluation of 50 percent, denied 
service connection for bilateral hearing loss, vertigo and 
tinnitus, and granted service connection for residuals of a 
fracture of the left orbit and maxillary bone and assigned 
that disability a noncompensable evaluation.  In November 
2000, the Board increased the evaluation assigned the 
veteran's PTSD to 100 percent and remanded the remainder of 
the veteran's claims to the RO for additional development.  
In September 2001, after having undertaken the development 
requested, the RO granted service connection for bilateral 
hearing loss and tinnitus.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims and has obtained and fully developed 
all relevant evidence necessary for the equitable disposition 
of those claims.

2.  The veteran does not have vertigo.

3.  The veteran has a mildly disfiguring, slightly dark scar 
under his left eye, an area of mild edema above that scar, 
and another very small, barely noticeable, purple scar on his 
upper eyelid that result from a fracture of the left orbit 
and maxillary bone.

4.  The veteran's scars are not poorly nourished with 
repeated ulceration, have not objectively been shown to cause 
tenderness and pain, and do not limit the function of the 
veteran's eyes. 


CONCLUSIONS OF LAW

1.  Vertigo was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, as amended by 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. 
§ 3.102).

2.  The criteria for an initial compensable evaluation for 
residuals of a fracture of the left orbit and maxillary bone 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.118, 
Diagnostic Code 7800 (2001), as amended by 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.102).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issues before the Board are whether the veteran is 
entitled to service connection for vertigo and whether he is 
entitled to an initial compensable evaluation for residuals 
of a fracture of the left orbit and maxillary bone.  The RO 
denied these benefits in April 1998, and the veteran appealed 
this decision.

During the pendency of the appeal, the President signed into 
law legislation that eliminates the need for a claimant to 
submit a well-grounded claim and enhances the VA's duties to 
notify a claimant regarding the evidence needed to 
substantiate a claim and to assist a claimant in the 
development of a claim.  See the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107).  The change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment of the VCAA and which 
are not final as of that date.  38 U.S.C.A. § 5107, note 
(Effective and Applicability Provisions) (West Supp. 2001).  

Further, during the pendency of this appeal, in August 2001, 
the VA issued regulations to implement the VCAA.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  The VA has indicated that, with the 
exception of the amended provisions of 38 C.F.R. §§ 3.156(a), 
3.159(c) (the second sentence), and 3.159(c)(4)(iii), "the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA."  
66 Fed. Reg. 45,629.   

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  In this case, the RO has not indicated 
that it developed and considered the veteran's claims 
pursuant to the VCAA.  However, as explained in greater 
detail below, the record reflects that the RO has taken 
action that is consistent with the notification and 
assistance provisions of the VCAA.  Therefore, the Board's 
decision to proceed in adjudicating the veteran's claims does 
not prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

First, as required by the VCAA, VA notified the veteran of 
the information needed to substantiate his claims and 
explained to him who was responsible for obtaining such 
information.  See 38 U.S.C.A. §§ 5102, 5103 (West Supp. 
2001).  Specifically, in rating decisions issued in April 
1998 and September 2001, letters notifying the veteran of 
those decisions, a statement of the case issued in July 1998, 
and supplemental statements of the case dated April 2000 and 
September 2001, the RO informed the veteran of the reasons 
for which his claims had been denied, including, at one 
point, because he had not submitted evidence linking his 
vertigo to service (evidence that was previously required to 
well ground a claim and that is still required to grant a 
claim on the merits), notified him of the evidence needed to 
substantiate his claims and of the regulations pertinent to 
those claims, and provided him an opportunity to submit 
additional evidence and to present additional argument, 
including in the form of hearing testimony, in support of his 
claims.  In a Remand issued in November 2000, the Board 
provided the veteran further guidance with regard to the 
information needed to substantiate his claims.  

Second, as required by the VCAA, VA fulfilled its duty to 
assist the veteran in obtaining and fully developing all of 
the evidence relevant to his claims.  See 38 U.S.C.A. § 5103A 
(West Supp. 2001).  For instance, the RO secured and 
associated with the claims file all evidence identified by 
the veteran as being pertinent to his claims, including VA 
and private outpatient treatment records and reports of 
hospitalization.  The veteran has not reported, and the Board 
is not aware of, any other outstanding evidence that needs to 
be obtained in support of the veteran's claims.  In addition 
to obtaining all pertinent evidence, the RO developed the 
medical record to the extent necessary to decide the 
veteran's claims.  Specifically, the RO afforded the veteran 
VA examinations, during which examiners reviewed the claims 
file, conducted thorough evaluations, and discussed the 
presence and severity of the claimed disorders.   

The VCAA does not require remand of all claims pending on its 
effective date.  See Livesay v. Principi, 15 Vet. App. 165, 
178 (2001).  In this case, there is simply no other 
information or assistance the RO or the Board could provide 
the veteran to aid in developing his claims.  Inasmuch as the 
RO and the Board have notified the veteran of the evidence 
needed to substantiate his claims and have obtained and fully 
developed all relevant evidence necessary for the equitable 
disposition of those claims, another Remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (holding that strict adherence to legal 
requirements does not dictate an unquestioning, blind 
adherence in the face of overwhelming evidence in support of 
the result in a particular case because such adherence would 
impose additional burdens on the VA with no benefit flowing 
to the veteran). 

I.  Service Connection 

The veteran seeks service connection for vertigo.  Service 
connection may be granted for disability resulting from 
injury or disease incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West Supp. 2001); 38 C.F.R. § 3.303 (2001).  
Service connection for some diseases, including organic 
diseases of the nervous system, may be presumed if the 
disease is shown to have manifested to a degree of ten 
percent within one year of separation from service.  38 
C.F.R. §§ 3.307, 3.309(a) (2001). 

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

The veteran in this case had active service from December 
1966 to September 1970.  He contends that, during this time 
frame, he sustained head injuries and was exposed to noise 
while in combat.  One injury allegedly occurred in early 
1970, when he was attacked by a civilian and hit on the sides 
of his head with beer mugs, and the other injury allegedly 
occurred in April 1970, when multiple soldiers gave the 
veteran a "blanket party."  The veteran alleges that since 
that time, he has experienced, in part, vertigo.

The service medical records reflect that the veteran 
sustained injuries to his face during service, but not that 
he complained of, or was diagnosed with, vertigo when he 
sought treatment for those injuries.  The veteran did, 
however, complain of dizziness after training in April 1967, 
but the examiner did not diagnose vertigo.  He merely noted a 
history of high blood pressure.  On release from active duty 
in August 1970, the veteran did not report, and the examiner 
did not note, vertigo. 

VA and private outpatient treatment records and 
hospitalization reports, VA examination reports, and letters 
from private physicians represent the only medical evidence 
of record dated after the veteran was discharged from 
service.  This evidence does not support the veteran's 
service connection claim because it shows that, since 
discharge, the veteran has expressed complaints related to 
his ears and central nervous system and has reported that he 
has vertigo, but has not been diagnosed with that disorder. 

For instance, during VA general medical, audio, and audio-ear 
examinations in July 1997 and September 1997, the veteran 
reported intermittent dizziness and lightheadedness and an 
occasional need to walk close to a wall due to a fear of 
falling, but no examiner diagnosed vertigo.  In addition, 
during VA outpatient treatment in May 1997, the veteran 
reported that he had vertigo, but no examiner diagnosed that 
disorder.  Rather, one examiner diagnosed a history of ear 
infections, "may be secondary to inner ear infection."  

During VA outpatient treatment from 1998 to 1999, the veteran 
reported that he had not been having dizziness and 
lightheadedness.  During various VA examinations in March 
1999 and May 2000, the veteran did not report vertigo or 
symptoms thereof, and testing conducted during these 
examinations did not reflect that the veteran had such a 
disorder.  

In April 2001, the veteran underwent a VA ear disease 
examination, during which he reported that he had vertigo, or 
intermittent dizzy spells.  The examiner noted that the 
veteran had been to a neurologist and undergone magnetic 
resonance imaging, which failed to show intracranial 
pathology.  He further noted that it was difficult to 
determine whether the veteran actually had vertigo or just 
dizzy, lightheaded spells that might represent a peripheral 
problem.  He explained that the veteran's service medical 
records noted dizziness and nausea, which might be indicative 
of vertigo, but that without results of an 
electronystagmogram, he could not tell whether the veteran's 
symptoms represented true vertigo or were related to his 
PTSD.  

In April 2001, the veteran underwent the aforementioned test, 
the results of which were within normal limits.  Based on the 
findings of this test, the VA examiner who conducted the 
previous examination prepared an addendum to his report.  
Therein, he noted that there was no evidence of vertigo, and 
that although the veteran had dizziness and lightheadedness, 
these symptoms most likely were associated with his in-
service traumatic head injuries.

The evidence of record establishes that the veteran does not 
have vertigo.  Although examiners have objectively confirmed 
the veteran's reported symptoms of dizziness and 
lightheadedness, no examiner has attributed these symptoms to 
vertigo.  To merit an award of service connection under 
38 U.S.C.A. § 1110, the veteran must submit competent 
evidence establishing the existence of a present disability 
resulting from service.  See Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); Gilpin v. West, 155 F.3d 1353, 1355-
1356 (Fed. Cir. 1998); Degmetich v. Brown, 104 F.3d 1328, 
1332 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  In this case, there is simply no evidence other 
than the veteran's own assertions indicating that he 
currently has vertigo, and the veteran's assertions in this 
regard are insufficient to diagnose a current disability or 
to establish the necessary nexus between a current disability 
and service.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992) (holding that laypersons are not competent to offer 
medical opinions).  

Inasmuch as the claims file contains no medical evidence 
establishing that the veteran has vertigo, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for that disorder.  
The evidence is not in relative equipoise; therefore, the 
veteran may not be afforded the benefit of the doubt in 
resolution of his claim and his claim must be denied.  

II.  Initial Evaluation

The veteran also seeks an initial compensable evaluation for 
his service-connected residuals of a fracture of the left 
orbit and maxillary bone.  Disability evaluations are 
determined by evaluating the extent to which a veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, 
including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating 
Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2001).  Where an award of 
service connection for a disability has been granted and the 
assignment of an initial evaluation for that disability is 
disputed, separate evaluations can be assigned for separate 
periods of time based on the facts found.  In other words, 
the evaluations may be "staged."  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999). 

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential to consider the 
disability in the context of the entire recorded history.  38 
C.F.R. § 4.1 (2001).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2001). 

In April 1998, the RO granted the veteran service connection 
for residuals of a fracture of the left orbit and maxillary 
bone and assigned that disability a noncompensable evaluation 
pursuant to Diagnostic Code (DC) 7800, effective from June 
1997.  This DC governs evaluations of scars disfiguring the 
head, face, or neck.  A noncompensable evaluation is 
assignable under this code for such a scar that is slight.  A 
10 percent evaluation is assignable for a moderate, 
disfiguring scar, and a 30 percent evaluation is assignable 
for a such a scar that is severe, especially if producing a 
marked and unsightly deformity of the eyelids, lips or 
auricles.  A 50 percent evaluation is assignable for a 
complete or exceptionally repugnant deformity of one side of 
the face or a marked or repugnant bilateral disfigurement.  
38 C.F.R. § 4.118, DC 7800 (2001).  

A higher initial evaluation may also be assigned under DC 
7803 or 7804 if the evidence establishes that the scar is 
superficial and poorly nourished with repeated ulceration, or 
superficial and tender and painful on objective 
demonstration.  38 C.F.R. § 4.118, DCs 7803, 7804 (2001).  
All other scars are to be evaluated based on limitation of 
function of the part affected.  38 C.F.R. § 4.118, DC 7805 
(2001). 

In this case, for the reasons explained below, the Board 
finds that the veteran's disability picture more nearly 
approximates the criteria for the noncompensable evaluation 
that is currently assigned under DC 7800.  The veteran has 
not been shown to have a moderately disfiguring scar as a 
result of his disability.  Moreover, despite having been 
provided multiple opportunities to undergo testing that might 
have shown additional symptomatology warranting a higher 
evaluation under a DC related to the sinuses, the veteran did 
not report to the scheduled examinations.  See Wood v. 
Derwinski, 1 Vet. App. 190 (1991) (holding that the duty to 
assist is not a one-way street and that the veteran must 
cooperate in the development of his claim).  As the record 
stands, a higher initial evaluation is not warranted.

According to the medical findings of record, the veteran has 
not sought treatment for residuals of his in-service left 
maxillary sinus and left orbit injury since he was discharged 
from service.  In July 1997, views were taken of the 
veteran's nasal and facial bones and an imaging profile 
revealed no evidence of a fracture.  The veteran had a 
deviated septum, but his paranasal sinuses were clear.  
During a VA general medical examination in September 1997, 
the veteran did not report any residuals of the fracture and 
the examiner did not note any scars.  The examiner instead 
noted that the veteran's skin was unremarkable.  During 
subsequent VA examinations in 2000, examiners recorded no 
findings related to the in-service left maxillary sinus and 
left orbit injury.  

In November 2000, the Board remanded this claim to the RO for 
the purpose of affording the veteran a VA examination, during 
which an examiner could address whether the veteran had scars 
and/or a disease of the nose associated with his in-service 
injury.  The veteran attended the VA scars examination in 
April 2001.  During this examination, the examiner noted that 
the veteran had a zigzag-shaped scar under his left eye that 
was two centimeters long.  The veteran reported that this 
scar was moderately tender at all times and that the 
discomfort became more intense when the weather was cold.  
The examiner noted that there was no adherence, underlying 
tissue loss, inflammation or keloid formation, that the scar 
was flat and smooth with no ulceration or breakdown of skin, 
and that it was slightly darker than the surrounding skin and 
mildly disfiguring, but caused no functional limitation.  The 
examiner also noted that there was an area of mild edema 
above the scar that measured two centimeters by one 
centimeter, and a very small, flat, purple, barely 
noticeable, circular area in the mid portion of the upper 
eyelid that measured a half centimeter, was nontender with no 
adherence, and had a smooth texture with no ulceration or 
breakdown of skin.  The examiner indicated that it appeared 
to be a scar that caused no limitation of function or 
underlying tissue loss, inflammation, edema or keloid 
formation.  The examiner diagnosed scar below left eye and 
scar in the middle of upper eyelid. 

In sum, the veteran has a mildly disfiguring, slightly dark 
scar under his left eye, an area of mild edema above that 
scar, and another very small, barely noticeable, purple scar 
on his upper eyelid that result from the in-service fracture 
of the left orbit and maxillary bone.  Inasmuch as these 
scars are not poorly nourished with repeated ulceration and 
do not limit the function of the veteran's eyes, and no 
examiner has objectively confirmed that they cause tenderness 
and pain, an initial compensable evaluation may not be 
assigned under any of the previously noted DCs.

Moreover, there is no indication that the schedular criteria 
are inadequate to evaluate the veteran's disability.  The 
veteran has not asserted, and the evidence does not 
establish, that residuals of the veteran's fracture of the 
left orbit and maxillary bone cause marked interference with 
employment (beyond that contemplated in the assigned 
evaluation) or necessitate frequent periods of 
hospitalization.  Rather, the evidence establishes that one 
of the veteran's other service-connected disabilities, PTSD, 
renders him unemployable.  With regard to the particular 
disability at issue in this appeal, the veteran has not 
presented such an exceptional or unusual disability picture 
as to render impractical the application of the regular 
schedular standards.  The Board is thus not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2001).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In light of the foregoing facts, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to an initial compensable evaluation for 
residuals of a fracture of the left orbit and maxillary bone.  
In reaching its decision, the Board considered the complete 
history of the disability at issue as well as the current 
clinical manifestations and the effect the disability has on 
the earning capacity of the veteran.  See 38 C.F.R. §§ 4.1, 
4.2, 4.41 (2001).  In addition, the Board considered the 
applicability of the benefit-of-the-doubt doctrine, but as 
there was no approximate balance of positive and negative 
evidence on record, reasonable doubt could not be resolved in 
the veteran's favor.  The veteran's claim for a higher 
initial evaluation must therefore be denied.


ORDER

Service connection for vertigo is denied.

An initial compensable evaluation for residuals of a fracture 
of the left orbit and maxillary bone is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

